266 S.W.3d 881 (2008)
STATE of Missouri, Respondent,
v.
Montel L. BEAN, Appellant.
No. WD 68512.
Missouri Court of Appeals, Western District.
October 28, 2008.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Montel L. Bean appeals from his conviction after a jury trial of possession of a controlled substance (cocaine base), § 195.202. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).